DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1 is pending.
Claims 2-12 are canceled.
Claim(s) 1 is rejected.
Response to Amendment
This Office Action is responsive to the amendment filed on 08/15/2022.
Claim 1 is amended. Accordingly, the amended claim is being fully considered by the examiner.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.









Claim Rejections - 35 USC § 112
35 U.S.C. 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
Claim 1:
	Claim 1 recites:
	“a change history organization unit which organizes, with the change history data of the parameters and the attribute data of the parameters, change history of the parameters in chronological order to generate a change history list;”
	“in response to a specification of one of the plurality of parameters using the Undo/Redo target selection unit, the change history organization unit generates a state list that includes only initial values of the plurality of parameters and values of the plurality of parameters when the specified parameter was changed,”
	“the attributes include a first set of attributes related to control of the machine tool or a second set of attributes related to a mechanical system of the machine tool.”

Regarding the limitation, “a change history organization unit which organizes, with the change history data of the parameters and the attribute data of the parameters, change history of the parameters in chronological order to generate a change history list;”
The specification doesn’t describe, organizing “change history of the parameters in chronological order” with “the change history data of the parameters and the attribute data of the parameters” to generate “a change history list.”
Applicant’s specification describes:
 the Undo/Redo is performed chronologically (¶6); 
it is possible to organize a change history arranged chronologically (¶15); 
The storage unit 1 stores chronological parameter change history data 8 (¶29);
the change history attribute unit list 16 (chronological change history information for each of the attributes) in which the change history is organized for each of the attributes (functions) is displayed and thus when the operator sees the change history attribute unit list 16, the operator can easily check the change history of parameters which are changed a plurality of times, that is, the change history of the past parameters (¶45).
Applicant’s specification describes that it is possible to organize a change history arranged chronologically; however, specification doesn’t specifically describe, organizing “change history of the parameters in chronological order” with “the change history data of the parameters and the attribute data of the parameters” to generate “a change history list.”
One of the ordinary skilled in the art, based on the description in the specification, will not understand organizing “change history of the parameters in chronological order” with “the change history data of the parameters and the attribute data of the parameters” to generate “a change history list.”
Regarding the limitation, “in response to a specification of one of the plurality of parameters using the Undo/Redo target selection unit, the change history organization unit generates a state list that includes only initial values of the plurality of parameters and values of the plurality of parameters when the specified parameter was changed,”
The specification doesn’t describe, the generated state list includes “only initial values of the plurality of parameters values of the plurality of parameters when the specified parameter was changed,” where “state list” is generated “in response to a specification of one of the plurality of parameters using the Undo/Redo target selection unit.”
Applicant’s specification describes:
 the parameter is added to the change history attribute unit list (function history parameter list) 16, and the initial value of the parameter is recorded as a parameter set initial state (step 17) (¶52); 
Applicant’s specification describes that the initial value of the parameter is recorded as a parameter set initial state; however doesn’t describe, the generated state list includes “only initial values of the plurality of parameters values of the plurality of parameters when the specified parameter was changed,” where “state list” is generated “in response to a specification of one of the plurality of parameters using the Undo/Redo target selection unit.”
One of the ordinary skilled in the art, based on the description in the specification, will not understand that the generated state list includes “only initial values of the plurality of parameters values of the plurality of parameters when the specified parameter was changed,” where “state list” is generated “in response to a specification of one of the plurality of parameters using the Undo/Redo target selection unit.”
Regarding the limitation, “the attributes include a first set of attributes related to control of the machine tool or a second set of attributes related to a mechanical system of the machine tool.”
The specification doesn’t describe, the attributes include “a first set of attributes” that are related to control of the machine tool, and “a second set of attributes” that are related to a mechanical system of the machine tool. The specification doesn’t clearly teach two different sets of attributes, where first set are different from the second set.
Applicant’s specification describes:
 The storage unit 1 stores, for example, data (parameter attribute data) 7 of various types of attributes of the parameters such as the functional attributes of the control of the inclination axis, the synchronization control of a feed axis and the like and the systematic attributes of the machine tool (¶29);
 the function used as the attribute, and the change history attribute unit list 16 organized for each of the functions, the attribute may naturally be another attribute such as the mechanical system of the machine tool (¶49).
Applicant’s specification describes that storage unit can store various types of attributes of the parameters such as the functional attributes of the control of the inclination axis and describes the attribute may naturally be another attribute such as the mechanical system of the machine tool; however doesn’t specifically describe, two different sets of attributes including “a first set of attributes” that are related to control of the machine tool, and “a second set of attributes” that are related to a mechanical system of the machine tool.
One of the ordinary skilled in the art, based on the description in the specification, will not understand that the attributes include “a first set of attributes” that are related to control of the machine tool, and “a second set of attributes” that are related to a mechanical system of the machine tool.

	Appropriate correction is required.







35 U.S.C. 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
-Unclear limitations and insufficient antecedent basis:
Claim 1:
	Claim 1 recites: “in response to a specification of one of the plurality of parameters using the Undo/Redo target selection unit, the change history organization unit generates a state list that includes only initial values of the plurality of parameters and values of the plurality of parameters when the specified parameter was changed,”
There is insufficient antecedent basis for the limitation “the specified parameter” in the claim. 
For the examination purpose, in broadest reasonable interpretation, the limitation “the specified parameter” is construed as “a specified parameter”
Further it’s not clear if “state list” includes “only” initial values of the plurality of parameters then how can it also include values of the plurality of parameters when the specified parameter was changed. Applicant’s specification doesn’t provide any clear description about these limitations. 
Please the above described 35 U.S.C. 112(a) rejections.
For the examination purpose, in broadest reasonable interpretation, it is construed that “state list” may include any values of any plurality of parameters including initial values. 
It’s not clear what it meant by “in response to a specification of one of the plurality of parameters using the Undo/Redo target selection unit,” because there is no description found in applicant’s specification for the meaning of this limitation.
Please the above described 35 U.S.C. 112(a) rejections.
Applicant’s specification describes, “the Undo/Redo target selection unit 4 is used to select and specify the information of an arbitrary target in the change history list 15 (in the present embodiment, specification 1 is made when the parameters are changed at the first time and specification 2 is made when the parameters are changed at the second time), the change history attribute unit list (function history parameter list) 16 is set to the initial state and parameters in the state of specification 1 and in the state of specification 2 are organized as a set, with the result that a state list is generated (step 1)” (¶54). 
However, from this description, it’s not clear what it meant by “in response to a specification of one of the plurality of parameters using the Undo/Redo target selection unit,” and how “the change history organization unit generates a state list that includes only initial values of the plurality of parameters and values of the plurality of parameters when the specified parameter was changed” “in response to a specification of one of the plurality of parameters using the Undo/Redo target selection unit,”
For the examination purpose, it cannot be determined what it meant by “the change history organization unit generates a state list that includes only initial values of the plurality of parameters and values of the plurality of parameters when the specified parameter was changed” “in response to a specification of one of the plurality of parameters using the Undo/Redo target selection unit,”
For the examination purpose, in broadest reasonable interpretation, it is construed that the system generates a state list that may include any values of any plurality of parameters including initial values in response to a specification of one of the plurality of parameters (note: please also see b) ii. above under the 112(b) rejection section)
	Appropriate correction is required.
















Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamijo (US20160085235A1) [hereinafter Kamijo], and further in view of Douglas et al. (US20090107219A1) [hereinafter Douglas] and Tsai et al. (US20200019137A1) [hereinafter Tsai].
Claim 1 (amended):
	Regarding claim 1, Kamijo discloses, “A control system of a machine tool which is automated by reflecting parameters with computerized numerical control, the control system comprising:” [See the control system of a machine tool. See the system is automated by reflecting parameters with CNC control (e.g.; reflecting parameters such as parameter related to alarm corrective action): “A numerical control device 100 includes a numerical control device operation unit 110, a numerical control device control unit 120, an alarm monitoring unit 130, an operation history information acquiring unit 140,” “a numerical control device display unit 180” (¶26)… “a change of data applied to the numerical control device 100, and the like are recorded.” (¶41)… “the process of generating the alarm corrective measure operation history information upon the occurrence of an alarm and recording the generated information in the alarm corrective measure operation history information storage unit 160.” (¶39)];
	“a storage unit which stores change history data of parameters and attribute data of the parameters;” [See the storage that stores change history data (e.g.; change history including the details of a change added to each piece of data) and attribute data (e.g.; attribute such as time characteristics of the data) of the parameter (e.g.; alarm corrective action parameter): “A numerical control device 100 includes” “an alarm corrective measure operation history information storage unit 160,” (¶26)… “The alarm corrective measure operation history information recording unit 150 records the alarm corrective measure operation history information, which has been received from the operation history information acquiring unit 140, in the alarm corrective measure operation history information storage unit 160.” (¶31)… “The alarm corrective measure operation history information, when stored, is, associated with the information on the alarm that has occurred, and the information on the operation of the numerical control device control unit 120 carried out by the operator when the alarm occurs (various types of information involved in the actual operations performed by the operator, including a menu item selected by the operator, the information item and the value thereof referred to by the operator, the details of a change added to each piece of data, and the time spent for each operation).” (¶33)];
	“a change history organization unit which organizes, with the change history data of the parameters and the attribute data of the parameters, change history of the parameters in” “order to generate a change history list;” [See the system organizes/sorts (e.g.; descending order) the change history of parameters (e.g.; alarm corrective measure related change history) with the change history data (e.g.; recorded change data) and attribute data (e.g.; attribute data such as time, operation frequency): “The alarm corrective measure operation history information extraction optimization section may be adapted to sort the information on an operation included in the extracted alarm corrective measure operation history information according to an operation frequency.” (¶12)… “an alarm corrective measure operation history information extraction optimization section 172 takes a statistic by the operation frequency on a plurality of pieces of alarm corrective measure operation history information that is the same type of alarm as the type of the alarm that has occurred, which information has been extracted from an alarm corrective measure operation history information storage unit 160, and then sorts the types of operations by the operation frequency” (¶38)… “The statistic on the extracted alarm corrective measure operation history information is taken by operation frequency and sorted by an alarm corrective measure operation history information extraction optimization section 172, and the sorted information is displayed on an alarm corrective measure operation history information display section 186 in descending order of operation frequency.” (¶46)];
	“an Undo/Redo target selection unit which specifies an arbitrary parameter in the change history list;” [See the system selects/specifies a parameter in the change history list (e.g.; analyzing the change history and specifying/selecting a corrective measure operation that was successful in the past in terms of overcoming the alarm condition): “[Step SA07]” “unit 170 extracts the alarm corrective measure operation history information that has the same or similar type of alarm from the alarm corrective measure operation history information storage unit 160 on the basis of the information mainly on the type of the alarm that has occurred this time. The statistic on the extracted alarm corrective measure operation history information is taken by operation frequency and sorted” (¶46)… “[Step SA09]” “operates” “control unit 120 to correct the data that has caused the occurrence of the alarm.” (¶48)… “[Step SA10]” “performs the resetting operation or starts the automatic operation,” “At this point, the information on the alarm that has occurred this time is associated with the operations and changes of data and the like performed by the operator from step SA07 and after, so as to create the alarm corrective measure operation history information, and the created information is recorded in the alarm corrective measure operation history information storage unit 160.” (¶49)];
	“a parameter setting return processing unit which performs return processing for returning to the parameters specified in the Undo/Redo target selection unit,” [See the system performs return processing for returning to the specified parameter (e.g.; alarm corrective measure performed based on information as specified in the corrective measure operation history that was proven successful in the past): “[Step SA07]” “unit 170 extracts the alarm corrective measure operation history information that has the same or similar type of alarm from the alarm corrective measure operation history information storage unit 160 on the basis of the information mainly on the type of the alarm that has occurred this time. The statistic on the extracted alarm corrective measure operation history information is taken by operation frequency and sorted” (¶46)… “[Step SA09]” “operates” “control unit 120 to correct the data that has caused the occurrence of the alarm.” (¶48)… “[Step SA10]” “performs the resetting operation or starts the automatic operation,” “the information on the alarm that has occurred this time is associated with the operations and changes of data and the like performed by the operator from step SA07 and after, so as to create the alarm corrective measure operation history information, and the created information is recorded” (¶49)];
	“wherein, when in the change history list, a history in which one parameter is changed a plurality of times is present, the change history organization unit organizes the change history list such that the plurality of parameters having attributes that are identical are organized for each of the attributes to generate a change history attribute unit list,” [See in the attribute list history the system identifies a parameter that changed plurality of times (e.g.; a plurality of pieces of alarm corrective measure operation history), the plurality of parameter having the same attribute (e.g.; most frequently) are treated as one group (e.g.; group of a plurality of pieces of alarm corrective measure operation of selected type) to generate change history attribute unit list (e.g.; group of a plurality of pieces of alarm corrective measure operation): “A statistic on, for example, the type of operation” “is taken on a plurality of pieces of alarm corrective measure operation history information of the same type of alarm extracted from the alarm corrective measure operation history information storage unit 160, and the type of operation carried out most frequently is preferentially sorted” “it is also feasible to pay attention to the time at which the alarm occurs in addition to the frequency of the operation and to carry out sorting and displaying on the basis of the operation frequency during the past one week” “This makes it possible to provide more appropriate alarm corrective measure operation history information.” (¶35)];
	“the attributes include a first set of attributes related to control of the machine tool or a second set of attributes related to a mechanical system of the machine tool.” [Examiner notes that, claim requires attributes include only one of 1. a first set of attributes related to control of the machine tool, or 2. a second set of attributes related to a mechanical system of the machine tool.
	See the attributes include attributes related to control of the machine tool (e.g.; attributes related to operation/control of the machine tool): “The alarm corrective measure operation history information, when stored, is, associated with the information on the alarm that has occurred, and the information on the operation of the numerical control device control unit 120 carried out by the operator when the alarm occurs (” “the details of a change added to each piece of data, and the time spent for each operation).” (¶33)], but doesn’t explicitly disclose, “organizes, with the change history data of the parameters and the attribute data of the parameters, change history of the parameters in chronological order to generate a change history list;” “in response to a specification of one of the plurality of parameters using the Undo/Redo target selection unit, the change history organization unit generates a state list that includes only initial values of the plurality of parameters and values of the plurality of parameters when the specified parameter was changed,” 
	However, Douglas discloses, “organizes, with the change history data of the parameters and the attribute data of the parameters, change history of the parameters in chronological order to generate a change history list;” [See to generate a change history list, the system organizes change history of the parameters in chronological order (e.g.; historical data of parameters in chronological order based on when the data was monitored) with the change history data (e.g.; historical change data of parameters) and attribute data of the parameters (e.g.; attribute such as when the data of the parameters are monitored): “According to one embodiment, condition monitoring system 140 may receive particle count and/or pressure data associated with fluid channel 126 of machine 110 and store the data in memory for future analysis. For example, condition monitoring system 140 may establish a database of historic particle count and/or pressure data, sort the particle count and/or pressure data in chronological order based on when the data was monitored, and store particle count and/or pressure data in the database, for future analysis.” (¶36)], but doesn’t explicitly disclose, “in response to a specification of one of the plurality of parameters using the Undo/Redo target selection unit, the change history organization unit generates a state list that includes only initial values of the plurality of parameters and values of the plurality of parameters when the specified parameter was changed,” 
	However, Tsai discloses, “in response to a specification of one of the plurality of parameters using the Undo/Redo target selection unit, the change history organization unit generates a state list that includes only initial values of the plurality of parameters and values of the plurality of parameters when the specified parameter was changed,” [Please see the 112(a) and 112(b) rejections sections for reference.
	See system generates a state list that may include any values of any plurality of parameters including initial values according to specification information (e.g.; according to frequency-domain response fit Bode diagrams of the motor): “the number of operation parameters of the main components of the motor 20 and the motor-related mechanism 20 a is determined. In the sub-step S123, the initial values of the operation parameters of the motor 20 and the motor-related mechanism 20 a are acquired according to the frequency-domain response fit Bode diagrams of the motor 20 and the motor-related mechanism 20 a,” (¶71)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of organizing change history of the parameters in chronological order with the change history data and attribute data of the parameters to generate a change history list taught by Douglas, and combined the capability of generating a state list that may include any values of any plurality of parameters including initial values according to specification information taught by Tsai  with the system taught by Kamijo as discussed above. A person of ordinary skill in the numerical machining field would have been motivated to make such combination in order have the advantage of early detection of machine component failure using the collected parameter change history data [Douglas: “early detection of machine component failure” (¶9)], and in order to have the following advantages reduce the burdens of transferring and computing data, increase the operating efficiency, predict the external force disturbance, increase the prediction accuracy, optimize the production capability, perform the mechanism diagnosis operation, predict the deterioration and reduce the hardware and measuring cost.  [Tsai: “reduce the burdens of transferring and computing data,” “increase the operating efficiency,” “predict the external force disturbance, increase the prediction accuracy,” “optimize the production capability, perform the mechanism diagnosis operation, predict the deterioration and reduce the hardware and measuring cost.” (¶78)].












Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant responds
(a)	Rejection Under 35 U.S.C. 103:
	However, Applicant respectfully asserts that Kamijo does not generate at least "a state list that includes only initial values of the plurality of parameters and values of the plurality of parameters when the specified parameter was changed," as recited in claim 1. Additionally, Applicant respectfully contends that Iijima fails to remedy the above deficiency of Kamijo. 
 	For at least the above reasons, the cited references, taken alone or in combination, fail to disclose, suggest, or otherwise render obvious the features recited in amended independent claim 1. Thus, Applicant respectfully asserts that amended independent claim 1 is allowable. Accordingly, Applicant respectfully submits that reconsideration and withdrawal of the rejection under 35 U.S.C. § 103 are in order, and Applicant respectfully requests the same..
(Page(s): 4)

With respect to (a) above, Examiner appreciates the interpretative description given by Applicant in response.
	In response to applicant’s amendments to claim 1, new grounds of rejections in view of Douglas and Tsai has been introduced. Kamijo in view of Douglas and Tsai teach all the limitations of claim 1.
Applicant’s arguments are fully considered, but for the above described reasons, the arguments are moot; therefore, claim 1 is rejected under 35 USC § 103 in view of the references as presented in the current office action.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed in the PTO-892 Notice of Reference Cited document.
US20160320772A1 - Machining-information management device and tool-path generation device:
	Reading general machining information relating to past machining from the memory device and a display part for displaying general machining information, and the display part is formed to display tool information of current machining and tool information of past machining aligned with each other and formed to display the coordinate information of current machining and the coordinate information of past machining aligned with each other and to enable current coordinate information to be set while referring to past coordinate information. (¶13).

US20180032404A1 - Automatic backup device, automatic backup method, and recording medium:
	Generate the restoration information by using a piece of the history information as a starting point as a basis older than a piece of the history information as of the time contained in the restoration request, and by applying pieces of the history information sequentially in chronological order in terms of a change in the setting, the applied pieces of the history information ranging to the time contained in the restoration request (¶11).

US20170357231A1 - Program generator having function of optimizing machining sequence:
	The program generator gives each machining process a score based on conditions such as a machining shape to be formed by the machining process and a machining history, and generates a machining program which performs the machining processes in descending order of score (¶7).
	
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAFAYET whose telephone number is (571)272-8239. The examiner can normally be reached M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./
Examiner
Art Unit 2116



/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116